Title: Thomas Jefferson to James Madison, 3 March 1819
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
              Monticello Mar. 3. 19.
            
            I promised your gardener some seeds which I put under a separate cover and address to you by mail. I also inclose you a letter from mr Cabell which will shew you that the ‘sour grapes’ of Wm & Mary are spreading; but certainly not to the ‘enlightened part of society’ as the letter supposes. I have sent him a transcript from our journals that he may see how far we are under engagements to Dr Cooper. I observe Ritchie imputes to you and myself opinions against Jackson’s conduct in the Seminole war. I certainly never doubted that the military entrance into Florida, the temporary occupation of their posts, and the execution of Arbuthnot & Ambrister were all justifiable. if I had ever doubted, P. Barber’s speech would have brought me to rights. I at first felt regret at the execution; but I have ceased to feel it on mature reflection, and a belief the example will save much blood. affectionately your’s.
            Th: Jefferson
          
          
            P.S. on my return I fell in with mr Watson who signed our proceedings.
          
        